Citation Nr: 1759019	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  07-15 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to a disability rating in excess of 30 percent prior to April 27, 2000, and in excess of 20 percent as of June 1, 2000, for postoperative residuals of a partial medial meniscectomy, arthroscopy, and chondroplasty with degenerative joint disease of the left knee.  

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee with limitation of motion.  

6.  Entitlement to a disability rating in excess of 10 percent for right knee strain.  

7.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 1996, June 2006, and December 2009 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran, in Philadelphia, Pennsylvania, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed.  

This case was previously before the Board in December 2011, at which time the claims of service connection for back, neck, and right shoulder disorders were reopened and all claims were remanded for further development.  As the requested development has been completed as to the issues decided herein, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for back, neck, and right shoulder disorders, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The maximum schedular rating for recurrent subluxation or lateral instability of the left knee was assigned prior to April 27, 2000. 

2.  The weight of the competent and probative evidence is against finding severe instability of the left knee as of June 1, 2000.  

3.  The weight of the competent and probative evidence is against finding flexion of the left knee limited to 30 degrees or less prior to March 14, 2006.  

4.  The competent and probative evidence is at least in equipoise as to whether the Veteran had flexion of the left knee limited to 30 degrees as of March 14, 2006, and prior to April 24, 2008.  

5.  The weight of the competent and probative evidence is against finding flexion of the left knee limited to 30 degrees or less as of April 24, 2008.  

6.  The competent and probative evidence is at least in equipoise as to whether the Veteran had extension of the left knee limited to 15 degrees as of April 24, 2008, and prior to September 21, 2009.  

7.  The competent and probative evidence is at least in equipoise as to whether the Veteran has a left knee meniscal disorder with recurrent episodes of locking, pain, and effusion into the joint for the entire period on appeal.  

8.  The weight of the competent and probative evidence is against finding flexion of the right knee limited to 30 degrees or less.  

9.  The competent and probative evidence is at least in equipoise as to whether the Veteran has a right knee meniscal disorder with recurrent episodes of locking, pain, and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for left knee instability prior to April 27, 2000, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5257 (2017).

2.  The criteria for a disability rating in excess of 20 percent for left knee instability as of June 1, 2000, have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257.  

3.  The criteria for a disability rating in excess of 10 percent for limitation of flexion of the left knee prior to March 14, 2006, have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5003, 5010, 5260.

4.  The criteria for a disability rating of 20 percent, but no higher, for limitation of flexion of the left knee as of March 14, 2006, and prior to April 24, 2008, have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5003, 5010, 5260.

5.  The criteria for a disability rating in excess of 10 percent for limitation of flexion of the left knee as of April 24, 2008, have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5003, 5010, 5260.

6.  The criteria for a separate disability rating of 20 percent, but no higher, for limitation of extension of the left knee as of April 24, 2008, and prior to September 21, 2009, have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5261.  

7.  The criteria for a separate disability rating of 20 percent, but no higher, for a left knee meniscal disorder have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5258, 5259.

8.  The criteria for a disability rating in excess of 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5260, 5261.  

9.  The criteria for a separate disability rating of 20 percent, but no higher, for a right knee meniscal disorder have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5258, 5259.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in June 2009, prior to adjudication of his right knee claim.  Although the notice was sent subsequent to the initial adjudication of his left knee increased rating claim, such timing error was cured by subsequent readjudication of the claim, such as the June 2017 supplement statement of the case (SSOC) and the opportunity to provide subsequent argument and/or evidence.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

All available, identified medical records have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in December 1995, April 1997, March 1998, October 1998, October 2000, March 2006, April 2008, September 2009, February 2010, June 2011, and March 2015.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

Before the Board analyzes this issue, a review of the pertinent diagnostic codes pertaining to the knee would be useful.  Standard motion of a knee joint is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 
20 degrees; a 40 percent rating is warranted where extension is limited to 
30 degrees; and a 50 percent rating is warranted where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.  Symptomatic removal of semilunar cartilage warrants a 10 percent rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a, DC 5259.  

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; moderate knee or ankle disability warrants a 20 percent rating; and marked knee or ankle disability warrants a 
30 percent rating.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, DC 5262.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, a claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); see also Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59. 

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).

A.  Left Knee

Prior to April 27, 2000, the Veteran was assigned the maximum 30 percent schedular rating for instability of the left knee under Diagnostic Code 5257.  A November 2000 rating decision assigned a temporary 100 percent rating as of April 27, 2000, and prior to June 1, 2000, based on the need for convalescence, and a 20 percent rating as of June 1, 2000, for moderate left knee instability under Diagnostic Code 5257.  The Veteran has also been assigned a separate 10 percent rating for limitation of motion of the left knee under Diagnostic Code 5010, effective June 1, 2000.  

Diagnostic Code 5010, for traumatic arthritis, directs the evaluator to rate the disability as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups is to be rated as 10 percent disabling, or as 20 percent disabling if there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

i.  Left Knee Instability (DC 5257)

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent prior to April 27, 2000, or in excess of 20 percent as of June 1, 2000, for left knee instability.  

The Veteran is not entitled to a disability rating in excess of 30 percent prior to April 27, 2000, as that is the maximum schedular rating available for knee instability under Diagnostic Code 5257.  

VA examinations in October 2000, September 2009, June 2011, and March 2015 revealed no subluxation or instability.  10/19/2000, VA Exam; 09/01/2009, VA Exam; 06/10/2011, VA Exam; 03/17/2015, C&P Exam.  The Board has considered the Veteran's reports of use of a knee brace and cane due to his left knee giving way and falling as a result; however, without objective evidence of recurrent subluxation or instability, a finding of severe instability is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  

ii.  Left Knee Limitation of Motion (DCs 5260, 5261)

To warrant a rating in excess of 10 percent for limitation of flexion of the knee, the evidence must demonstrate flexion limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, DC 5260.  VA examinations in December 1995, October 1998, and October 2000 showed knee flexion to 40, 70, and 80 degrees, respectively.  12/26/1995, VA Exam; 10/09/1998, VA Exam; 10/19/2000, VA Exam.  

A March 14, 2006 VA examination showed knee flexion to 30 degrees, thus warranting a 20 percent rating under Diagnostic Code 5260.  03/14/2006, VA Exam.  A subsequent VA examination on April 24, 2008, showed left knee flexion to 65 degrees.  04/24/2008, VA Exam.  

VA examinations in September 2009, June 2011, and March 2015 showed left knee flexion to 105, 100, and 125 degrees, respectively.  09/01/2009, VA Exam; 06/10/2011, VA Exam; 03/17/2015, C&P Exam.  

Accordingly, the competent and probative evidence is against finding left knee flexion limited to 30 degrees or less prior to March 14, 2006, and as of April 24, 2008.  However, the Board finds that the competent and probative evidence is at least in equipoise as to whether left knee flexion was limited to 30 degrees as of March 14, 2006, and prior to April 24, 2008; thus a disability rating of 20 percent, but no higher, is warranted for that period.  See 38 C.F.R. § 4.71a, DC 5260.  

VA examinations in December 1995, October 1998, October 2000, and March 2006 showed left knee extension to zero degrees.  12/26/1995, VA Exam; 10/09/1998, VA Exam; 10/19/2000, VA Exam; 03/14/2006, VA Exam.  An April 24, 2008, VA examination indicates left knee extension limited to 15 degrees, which warrants a 20 percent disability rating under Diagnostic Code 5261.  04/24/2008, VA Exam; 38 C.F.R. § 4.71a, DC 5261.  All subsequent VA examinations, including one on September 21, 2009, show left knee extension to zero degrees.  09/01/2009, VA Exam; 06/10/2011, VA Exam; 03/17/2015, C&P Exam.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding left knee extension limited to 5 degrees or more prior to April 24, 2008, and as of September 21, 2009.  However, the Board finds that the competent and probative evidence is at least in equipoise as to whether left knee extension was limited to 15 degrees as of April 24, 2008, and prior to September 21, 2009; thus a separate disability rating of 20 percent, but no higher, is warranted for that period.  See 38 C.F.R. § 4.71a, DC 5261.  

In March 2015, the Veteran denied experiencing flare-ups and the VA examiner opined that pain, weakness, fatigue, and incoordination do not significantly limit functional ability with repeated use over time.  03/17/2015, C&P Exam.  The Board finds the March 2015 VA examination to be competent, credible, and probative, as it is supported by an in-person examination, medical expertise, and containing an adequate rationale.  The Board has considered the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria, and in fact herein assigns a separate 20 percent rating under Diagnostic Code 5258 based on a finding of left knee pain, but finds that the competent and probative evidence weighs against finding weakened movement, excess fatigability, incoordination, and pain during flare-ups or over time resulting in significant additional limitation of motion.  In other words, the Board finds that the Veteran's left knee disability does not more closely approximate the criteria for the next higher rating during the applicable staged rating periods.  

iii.  Left Knee Meniscal Disorder (DCs 5258, 5259)

The evidence demonstrates that the Veteran had left knee meniscectomies in September 1967, November 1992, and April 2000, with a current diagnosis of meniscal tear of the left knee.  A July 2012 x-ray indicated almost complete loss of joint space in the medial left knee.  The record reflects the Veteran's consistent statements regarding experiencing pain and locking of the left knee, as well as effusion shown in multiple radiology reports.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; thus, the maximum 20 percent rating is warranted for a left knee meniscal disorder under Diagnostic Code 5258 for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5258.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his left knee disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

B.  Right Knee

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for limitation of motion of the right knee.  However, the Board finds that the competent and probative evidence is at least in equipoise as to whether there is right knee meniscal disorder with recurrent episodes of locking, pain, and effusion into the joint, thus warranting a separate 20 percent rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  

VA examinations in September 2009, June 2011, and March 2015 show flexion of the right knee to 105, 100, and 130 degrees, respectively, and extension of the right knee to zero degrees.  09/01/2009, VA Exam; 06/10/2011, VA Exam; 03/17/2015, C&P Exam.  

In March 2015, the Veteran denied experiencing flare-ups and the VA examiner opined that pain, weakness, fatigue, and incoordination do not significantly limit functional ability with repeated use over time.  03/17/2015, C&P Exam.  The Board finds the March 2015 VA examination to be competent, credible, and probative, as it is supported by an in-person examination, medical expertise, and an adequate rationale.  The Board has considered the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria, and in fact herein assigns a separate 20 percent rating under Diagnostic Code 5258 based on a finding of right knee pain, but finds that the competent and probative evidence weighs against finding weakened movement, excess fatigability, incoordination, and pain during flare-ups or over time resulting in flexion limited to 45 degrees or less, or extension limited to 5 degrees or more.  In other words, the Board finds that the Veteran's right knee disability does not more closely approximate the criteria for a 20 percent rating based on limitation of flexion or a separate compensable rating based on limitation of flexion.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  

The evidence demonstrates that the Veteran had a right knee meniscectomy in November 1967, with a current diagnosis of meniscal tear of the right knee.  The record further demonstrates the Veteran's statements regarding experiencing right knee pain and locking, as well as evidence of mild effusion of the right knee.  See, e.g., 03/17/2015, C&P Exam, p. 9; 03/31/2015, CAPRI, p. 141.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's right knee meniscal disorder with recurrent episodes of locking, pain, and effusion into the joint more closely approximates the 20 percent rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, DC 5258.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his right knee disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.


ORDER

A rating in excess of 30 percent for left knee instability prior to April 27, 2000, is denied. 

A rating in excess of 20 percent for left knee instability as of June 1, 2000, is denied.  

A rating in excess of 10 percent for limitation of flexion of the left knee prior to March 14, 2006, is denied.  

A rating of 20 percent, but no higher, for limitation of flexion of the left knee as of March 14, 2006, and prior to April 24, 2008, is granted.  

A rating in excess of 10 percent for limitation of flexion of the left knee as of April 24, 2008, is denied.  

A separate rating of 20 percent, but no higher, for limitation of extension of the left knee as of April 24, 2008, and prior to September 21, 2009, is granted.  

A separate rating of 20 percent, but no higher, for a left knee meniscal disorder is granted.  

A rating in excess of 10 percent for limitation of motion of the right knee is denied.  

A separate rating of 20 percent, but no higher, for a right knee meniscal disorder is granted.  


REMAND

The Veteran's entrance examination noted a pre-service back injury with forward flexion to 85 degrees.  Thus, despite the clinical evaluation of "normal" on the check-box portion of the examination, the finding of flexion to 85 degrees is less than expected per 38 C.F.R. § 4.71a, Plate V.  Accordingly, the Board finds that a back disorder was noted upon entry to service and the presumption of soundness does not attach.  See 38 U.S.C. §§ 1111, 1153 (2012); 38 C.F.R. §§ 3.304(b), 3.306 (2017).  Service treatment records indicate several complaints of back pain.  A January 1966 service treatment record reflects a diagnosis of chronic back strain, but the clinician opined that the Veteran was being dishonest and attempting to use a back problem as an excuse for work.  The record demonstrates on-the-job injuries to his lower back in October 1991 and February 1995.  

The Veteran claims that he developed back pain in 1978 due to falling as a result of his left knee giving way.  In January 2007, a VA examiner opined that the Veteran's back disorder is not related to his service-connected left knee disability; however, in December 2011, the Board found the rationale to be inadequate and directed the AOJ to obtain a new etiology opinion.  

In September 2016, a VA examiner opined that the Veteran's lumbar spine degenerative joint disease clearly and unmistakably existed prior to service and that it was less likely as not aggravated beyond its natural progression by his service.  In support, the examiner cited to the fact that a back injury was noted on the Veteran's induction physical and that he worked after service until he injured his back in 1995.  However, the examiner's opinion implies that the back injury increased in severity during service; thus, the proper standard is whether there is clear and unmistakable evidence that the increase in severity during service is due to the natural progression of the disease.  The examiner also opined that the Veteran's back disorder is less likely as not related to his service-connected bilateral knee disabilities.  The examiner did not opine as to whether the Veteran's back disability was aggravated by the Veteran's service-connected disabilities.  The AOJ should obtain an addendum opinion as to whether the pre-service back injury was aggravated in service, and whether it was aggravated by the Veteran's service-connected disabilities post-service.  

The Veteran claims he began experiencing neck pain in 2002 following a fall due to his left knee giving way.  In January 2007, a VA examiner opined that the Veteran's neck disorder is not related to his service-connected left knee disability; however, in December 2011, the Board found the rationale to be inadequate and directed the AOJ to obtain a new opinion.  In March 2015, a VA examiner opined that the Veteran's current neck disorder is less likely as not related to his knee disability.  In September 2016, the March 2015 VA examiner opined that the Veteran's cervical spine degenerative joint disease is less likely as not aggravated beyond its natural progression by his service-connected left knee disability.  Neither the March 2015 nor September 2016 opinions contained an adequate, clearly explained rationale.  Accordingly, the AOJ should obtain an opinion as to the etiology of the Veteran's neck disorder supported by an adequate rationale.  

The Veteran contends that his right shoulder disorder is the result of injuries sustained from falling due to his left knee giving way.  The record reflects injuries to the right shoulder following falls in November 2000 and February 2005, as well as the Veteran's statements that he repeatedly used his right arm to catch himself when he began to fall on other occasions.  An August 2009 treatment note reflects the clinician's opinion that it is medically reasonable that the Veteran's right shoulder ailment resulted due his left knee instability, but did not provide a rationale in support.  In March 2015, a VA examiner opined that the Veteran's right shoulder disorder is neither due to nor aggravated by his service-connected disability, to include the left knee.  The examiner stated that he found no evidence to support a connection between the Veteran's service-connected disabilities and his right shoulder disorder; however, the examiner failed to discuss the Veteran's contention that he injured his right shoulder in falls resulting from left knee instability.  Accordingly, the AOJ should obtain an addendum opinion that addresses a potential relationship between falling due to left knee instability and the Veteran's right shoulder disorder.  

In November 2011, VA received correspondence from the Veteran's attorney reflecting his intention to submit an opinion from Dr. S.K.  An opinion by Dr. S.K. regarding the etiology of the Veteran's right shoulder disorder was referenced in the informal hearing presentation submitted by the Veteran's attorney, but it does not appear to be associated with the Virtual file.  Accordingly, the AOJ should request that the Veteran identify and authorize the release of any outstanding private medical records, to include Dr. S.K.'s November 2011 opinion.  

The Veteran contends that he is unable to secure and maintain gainful employment due, at least in part, to his non-service-connected back and right shoulder disorders.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the service connection claims on appeal, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following actions:  

1.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical records related to the claims on appeal, including a November 2011 opinion from Dr. S.K.  Then take necessary efforts to obtain the records, including documenting all efforts, including negative replies, if the records are not obtained.

2.  After completing directive #1, request than an appropriate VA examiner provide an opinion as to the etiology of the Veteran's back disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing back disorder increased in severity during his period of active service?  

b.  If the answer to (a) is yes, is there clear and unmistakable evidence that any increase in disability was due to the natural progression of the back disorder?  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected disabilities, to include due to falling from his left knee giving way?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  After completing directive #1, request than an appropriate VA examiner provide an opinion as to the etiology of the Veteran's neck disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disorder manifested during or is otherwise related to his period of active?  

b.  Is it at least as likely as not (50 percent or greater probability) that arthritis of the cervical spine manifested to a compensable degree within one year of March 6, 1968?  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disorder was caused by his service-connected disabilities, to include due to falling from his left knee giving way? 

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected disabilities, to include due to falling from his left knee giving way?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

4.  After completing directive #1, request than an appropriate VA examiner provide an opinion as to the etiology of the Veteran's right shoulder disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disorder manifested during or is otherwise related to his period of active?  

b.  Is it at least as likely as not (50 percent or greater probability) that arthritis of the right shoulder manifested to a compensable degree within one year of March 6, 1968?  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disorder was caused by his service-connected disabilities, to include due to falling from his left knee giving way? 

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected disabilities, to include due to falling from his left knee giving way?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

5.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


